Exhibit 10.9(b)

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement is dated as of March 1, 2004 by and
between NetBank, Inc. (the “Company”) and William M. Ross (the “Executive”).

 

The Employment Agreement between the Company and the Executive dated as of April
1, 2002 (the “Original Employment Agreement”) is hereby amended as follows:

 

1.  Amendment to Term.  Section 1.10 of the Original Employment Agreement
defining the term “Term” is hereby amended and restated to read as follows:

 

“1.10       “Term” means the period commencing on the date hereof and ending on
April 1, 2006.”

 

2.  Base Salary; Incentive Compensation.  The terms “Base Salary” and “Incentive
Compensation” as defined in Sections 1.4 and 4.2(a), respectively, are hereby
amended to reflect whatever Base Salary and Incentive Compensation that is
determined by the Chief Executive Officer and approved by the Compensation
Committee, from time to time; provided, however, that so long as the Executive
performs his or her duties and obligations satisfactorily, neither the Base
Salary nor the target percentage of Incentive Compensation shall be decreased,
without the written consent of the Executive.

 

3.  Amendment to Reflect Paid Time Off.  Section 4.3(c) of the Original
Employment Agreement setting forth benefits for vacation time is hereby amended
and restated to read as follows:

 

“(c)   On a non-cumulative basis, the Executive shall be entitled to such days
of paid time off each year as prescribed for similarly situated officers, during
which his compensation shall be paid in full, and which shall be taken as
approved in advance by the Company, taking into account the requirements of the
Company.”

 

The amendments set forth above shall be effective immediately.  All other terms
and provisions of the Original Employment Agreement shall remain unaffected by
this Amendment.

 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
first above written.

 

COMPANY:

EXECUTIVE:

 

 

NETBANK, INC.

 

 

 

 

/s/ William M. Ross

 

By:

/s/ Douglas K. Freeman

 

Name: William M. Ross

 

Douglas K. Freeman

 

 

Chairman and Chief Executive Officer

 

 

--------------------------------------------------------------------------------